 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEthan Allen, Inc. and United Furniture Workers ofAmerica, AFL-CIO. Case 16-CA-7064August 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERUpon a charge filed on March 4, 1977, by UnitedFurniture Workers of America, AFL-CIO, hereincalled the Union, and duly served on Ethan Allen,Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 16, issued acomplaint on April 8, 1977, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 11,1976, following a Board election in Case 16-RC-7137, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about November 29, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and isrequesting it to do so. On April 12, 1977, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.Respondent averred that the Board's certificationwas improper for the following reasons: (a) Respon-dent was denied its right to cross-examine under oaththose persons upon whose self-serving and factuallyinaccurate affidavits the Board relied on to dismissRespondent's objections to the election; and (b) ahigh-ranking company official unlawfully supportedthe Union in the election without the knowledge orconsent of Respondent, and such support destroyedthe laboratory conditions necessary for a fair, free,and valid election.On April 27, 1977, counsel for the General Counselfiled directly with the Board a motion to transfer thecase to and continue the proceeding before the Board' Official notice is taken of the record in the representation proceeding,Case 16-RC-7137, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,231 NLRB No. 24and for summary judgment. Subsequently, on May16, 1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgement should not be granted. Respon-dent thereafter filed a motion to remand, a motionfor oral argument and permission to file amicusbriefs, and a brief in opposition to the Motion forSummary Judgment. The General Counsel filed anopposition to these motions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause,Respondent contends that there exists substantialand material issues of fact which have not beenresolved by a hearing and that due process requiresthat Respondent be given a hearing on the issuesbefore being found guilty of an unfair labor practice.Review of the record herein reveals that in Case16-RC-7137, a Stipulation for Certification UponConsent Election was approved by the RegionalDirector and the election was conducted on April 8,1976. On May 4, 1976, Respondent filed objectionsto conduct affecting the results of the election. Thetally of ballots showed that of approximately 65eligible voters 33 cast ballots for the Union, 32 castballots against the Union, and 2 ballots werechallenged. The Regional Director issued his Reporton Objections and Challenges on June 29, 1976,recommending that the objections be overruled, thatthe challenges be sustained, and that the Union becertified, and on November 11, 1976, the Boardissued a Decision and Certification of Representa-tive, certifying the Union as the collective-bargainingrepresentative of the employees in the appropriateunit (not reported in bound volumes of BoardDecisions).Following a request by the Union on or aboutNovember 29, 1976, that the Respondent bargaincollectively in good faith with respect to rates of pay,hours, and other terms and conditions of employ-ment, the Respondent refused to recognize andbargain in good faith with the Union as the exclusivebargaining representative of its employees in thecertified unit. Respondent has refused to bargainwith the Union since November 29, 1976.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7. 1968); Sec.9(d) of the NLRA, as amended.132 ETHAN ALLEN, INC.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding,3and the Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.4On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under andexisting by virtue of the laws of the State of NewYork, maintaining a place of business and produc-tion facility at Atoka, Oklahoma, where it is engagedin the manufacture and distribution of wood furni-ture and custom upholstered furniture and thedistribution of related home decorating accessories.During the past 12 months, which period is repre-sentative of all times material herein, Respondent,in the course and conduct of its business operations,purchased, transferred, and delivered to its Atoka,Oklahoma, facility goods and materials valued inexcess of $50,000 which were transported to saidfacility directly from States of the United Statesother than the State of Oklahoma. During the sameperiod of time, Respondent manufactured, sold, anddistributed from its Atoka, Oklahoma, facility woodand upholstered furniture and related home decorat-ing accessories valued in excess of $50,000, whichwere shipped from said plant directly to pointsoutside the State of Oklahoma.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that' See Pittshurgh Plate Glass Co v. N.L.R.B., 313 U.S 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).:' In the representation proceeding, Respondent contended in itsobjections that ( I } union representatives and agents made false, misleading,and defamatory statements which altered the laboratory conditions for avalid election, and that these statements were not made known toit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Furniture Workers of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees,including distribution employees employed byRespondent at its Atoka Division Plant, VenitaAllen Parkway, Atoka, Oklahoma, excluding alloffice clerical employees, timestudy employees,professional and technical employees, over-the-road truckdrivers, guards, watchmen, and super-visors as defined in the Act.2. The certificationOn April 28, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 16, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Union was certified as the collective-bargain-ing representative of the employees in said unit onNovember 11, 1976, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 29, 1976, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 29, 1976, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, toRespondent until too late for an adequate response, and (2) the plantsupenntendent campaigned on behalf of the Union without authorization.4 We deny Respondent's motion to remand and motion for oralargument and permission to file amicus briefs as the record and briefsadequately present the positions of the parties.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since November 29, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1972), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ethan Allen, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. United Furniture Workers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees,including distribution employees employed by Re-spondent at its Atoka Division Plant, Venita AllenParkway, Atoka, Oklahoma, excluding all officeclerical employees, timestudy employees, profession-al and technical employees, over-the-road truckdri-vers, guards, watchmen, and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since November 11, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 29, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Ethan Allen, Inc., Atoka, Oklahoma, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United FurnitureWorkers of America, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees,including distribution employees employed byRespondent at its Atoka Division Plant, VenitaAllen Parkway, Atoka, Oklahoma, excluding all134 ETHAN ALLEN, INC.office clerical employees, timestudy employees,professional and technical employees, over-the-road truckdrivers, guards, watchmen, and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Atoka Division Plant, Atoka,Oklahoma, copies of the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 16,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY OIDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedFurniture Workers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such uaderstanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees, including distribution employees em-ployed by Respondent at its Atoka DivisionPlant, Venita Allen Parkway, Atoka, Okla-homa, excluding all office clerical employ-ees, timestudy employes, professional andtechnical employees, over-the-road truckdri-vers, guards, watchmen, and supervisors asdefined in the Act.ETHAN ALLEN, INC.135